Order entered May 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00150-CV

                                LAURA CARACIO, Appellant

                                                V.

JOHN DOE, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE, JR., A MINOR
                  AND JANE DOE, INDIVIDUALLY AND
          AS NEXT FRIEND OF JOHN DOE, JR., A MINOR, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-16679

                                            ORDER
        Before the Court is appellees’ April 26, 2019 unopposed motion to access confidential
record. It appears from the record citations provided in the motion, appellees seek the deposition
of appellant. That document was attached as a confidential exhibit to Defendant Laura Caracio’s
Supplement to Her Anti–Slapp Motion to Dismiss and is included in the sealed supplemental
clerk’s record filed with this Court on February 20, 2019. Accordingly, we DENY the motion as
moot.
        Also before the Court is appellees’ April 26, 2019 motion for an extension of time to file
their brief on the merits. We GRANT the motion and extend the time to May 14, 2019.
                                                      /s/   BILL WHITEHILL
                                                            JUSTICE